                 Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 1 of 69

    sx :\c, Silty         JON A. GEGENHEIMER
           `c             JEFFERSON PARISH CLERK OF COURT
                          24th Judicial District Court Civil Records Division - FAX Filing
                          P.O. Box 10 • GRETNA LA 70054-0010 • (504) 364-2971



       FACSIMILE FILING RECEIPT OF TRANSMISSION
         CHELSEA B. CUSIMANO, ATTORNEY                                        October 02                 20 20
         FAX # 504-304-4759
 To:
         Email: tkeller@brenerlawfirm.com


 From:          s/ Randi N. Prisco              , Deputy Clerk of Court
                24th JDC FAX Filing • (504) 364-2971

                                  810-813
 Re:            Case #:                     Div.:
                              NYRON HARRISON, Et AI vs JEFFERSON PARISH SCHOOL BOARD, Et Al
                Case Title:
                        41
 Total Number of Pages:
                  PETITION FOR JUDICIAL REVIEW, AND ALTERNATIVELY, WRIT OF
 Document Type: MANDUS, PETITION FOR DAMAGES AND REQUEST FOR JURY TRIAL/
 Receipt is hereby acknowledged of the above described document, which was filed at
  02:56             nA.M. rip .m. on        October 02                 , 20    20.

PLEASE TAKE NOTICE that per La. R.S. 13:850, as amended by Act 109 of the 2016 Regular Legislative Session,
the following shall be delivered to the clerk of court:




                                                                                                                       24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813
1. Fees for the facsimile filing and filing of the original document as stated below.
2. A transmission fee of $5.00.
3. Original documents identical to the facsimile filing in number of pages and in content of each page including
any attachments, exhibits, and orders. Original documents which are not identical to the facsimile filing or which
include pages not included in the facsimile filing shall not be considered the original document.
NOTE: Although fees due may be paid by credit card, the facsimile filing shall have no force and effect if the
original documents are not delivered to the clerk of court within 7 (seven) days, exclusive of legal holidays, after
the clerk of court receives the facsimile filing.
NOTE: Per La. R.S. 13:850, the facsimile filing fee and transmission fee are incurred at the time the clerk of court
receives the fax transmission, and the fees are due and payable regardless of whether the original documents are
received.


   n Check, credit card, or money order to "Jefferson Parish Clerk of Court"                      $1 ,300.00

   El Check or money order payable to "East Baton Rouge Sheriff':                                 $34.48

   D Check or money order payable to "Jefferson Parish Sheriff':
   ❑      Check or money order payable to "Orleans Parish Civil Sheriff":
   D Check or money order payable to "Louisiana Secretary of State":
   ❑      Check or money order payable to                                                   :$

   D Check or money order payable to                                                        :$

    ❑     Send the La. Civil Case Reporting form required per La. R.S. 13:4688.

   E Other            JURY FEE INCLUDED

                  Payments to Jefferson Parish Clerk of Court can be made by credit card, all other
                  payments must be sent by check or money order.
                  To pay by credit card go to: https://ssl.jpclerkofcourt.us/JeffNetGo/CaseDeposit
                  select court "24th Civil JDC" and enter this case number.

        ***PLEASE ENCLOSE A COPY OF THIS ACKNOWLEDGMENT
        Received: Oct 02 2020 14:56:29 Pages: 41                         JobID:email_GBBP6KMH51
                    WHEN ORIGINAL PLEADING IS SUBMITTED.***
      Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 2 of 69




                             -v                                                            (pfn.ifAN

                                                                                            r (50 -

                                                                                            f 1.50.1) 30.1-1752




                                                   October 2, 2020


                                                                                                                  0
                                                                                                                  CNI
                                                                                                                  0

                                                                                                                  •71-
                                                                                                                  I-1
Via .E.•
24h1 JDC. Parish of Jefferson
Clerk of Court
200 Elerbigny Street
                                                                                                                  rn
Gretna, Louisiana 70053
                                                                                                                  CO
                                                                                                                  O
                                                                                                                  CO
                       Nyron Harrison, Thelma Williams, Individually and oho 'Their Minor
                       Child, K        H           v. Jefferson Parish School Board, Dr, James
                       Gray, Cecil y White, 'Lerri Joia, and Patricia Adams                                        V1
                                                                                                                   rZf


Dear Sir or Madam:                                                                                                IT


                                                                                                                  L.0
         Attached ?lease' find a Petition and Exhibits related to the above referenced matter. Please             In
fax-file. said pleading into the Court record and upon receipt. of your fax file confirmation with                •71-
                                                                                                                  1-1
filing and service fees we will forward the original within seven (7) days via federal express.
                                                                                                                  O

       Thank you for your Cooperation I iris matter.                                                              O



                                                              Very truly' you.,                                   O

                                                                                                                  O
                                                                                                                  rl

                                                                                                                  -0

                                                                 eisea Brener Cusimano
                                                                                                                  U_
CBC/tk
Attachment                                                                                                        X
                                                                                                                  rt
                                                                                                                  U_




                                                                                                                  n

                                                                                                                  _C
                                Hs., If :fif ifa                                                                   4-1
                                                                                                                  `71"
        Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 3 of 69




        24TH JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                         STATE OF LOUISIANA

NO.:                                                                             DIVISION

 NYRON HARRISON, THELMA WILLIAMS, INDIVIDUALLY AND ON BEHALF OF
             THEIR MINOR CHILD, K        H

                                                   VERSUS

   JEFFERSON PARISH SCHOOL BOARD, DR. JAMES GRAY, CECILY WHITE,
                  TERRI JOIA, AND PATRICIA ADAMS
FILED
                                         DEPUTY CLERK

******************************************************************************


                                                                                                          0
      PETITION FOR JUDICIAL REVIEW, AND ALTERNATIVELY, A WRIT OF
     MANDAMUS. PETITION FOR DAMAGES AND REQUEST FOR JURY TRIAL                                            0
                                                                                                          r.
                                                                                                          •71-
        NOW INTO COURT, through undersigned counsel, comes NYRON HARRISON ("Mr.

Harrison") and THELMA WILLIAMS ("Ms. Williams"), on behalf of themselves and their
                                                                                                          r
                                                                                                          C
minor child K                H            ("K          ") (sometimes collectively referred to as the
                                                                                                          r -I
"Harrison-Williams Family"), both individuals of the age of majority, residents of and domiciled          CO
                                                                                                          0
                                                                                                          r -I
                                                                                                          CO
in Jefferson Parish, State of Louisiana, who represent:
                                                                                                           V1
                                                                                                           ro
                                                       1.
                                                                                                          cn
        This case arises from egregious government overreach, a complete lack of common sense
                                                                                                          In
to prevail and correct the glaring failures of local government officials to comply with law, and
                                                                                                          1-1

an 8-year-old boy tripping over a Daisy BB gun in a bedroom he shares with his two younger                0

brothers. After his brother tripped, the 9-year-old picked it up and moved it. This event would
                                                                                                          0
not be noteworthy, but for 9-year-old K                  being within camera view of a Jefferson Parish   0
                                                                                                          r -I

school teacher. Defendants then falsely and maliciously charged that 9-year-old K                         -0


                                                                                                          r
"possess[ed] weapons prohibited under federal law" and recommended that he be expelled from               U-

                                                                                                           X
his school. When Defendants were advised that they were not complying with Louisiana law or               U-


even their own policies, they doubled down and compounded their errors. The result is a
                                                                                                           r

terrifying intrusion into a family's home and a bureaucratic nightmare that unites the Attorney
                                                                                                          n
General, ACLU, and NRA in agreement that the parents and child's statutory and constitutional
                                                                                                          -C
                                                                                                           4-1
rights have been violated.


 In this case, the child's name is already out in the public, and the Harrison-Williams Family has
made the decision to publically defend their Due Process rights so this unprecedented matter
does not occur to another family. Cf. Washington Post v. Robinson, 935 F.2d 282 (D.C. Cir.
1991) (rejecting sealing of information that had already been reported in the press).
       Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 4 of 69



                                                2.

       All of the events, acts, incidents, acts, incidents, and omissions alleged herein took place

in Jefferson Parish, Louisiana, and the harm to the Plaintiffs was done in Jefferson Parish,

Louisiana. Accordingly venue is proper in this Court.

                                                3.

       Plaintiff, K         H         is nine years old, resident of and domiciled in Jefferson

Parish, Louisiana.

                                                4.

       Plaintiff, Mr. Nyron Harrison, is an individual of the age of the majority, resident of and

domiciled in Jefferson Parish, Louisiana. Mr. Harrison is K        's father.




                                                                                                      24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M 1D:47020
                                                5.

       Plaintiff, Ms. Thelma Williams, is an individual of the age of the majority, resident of

and domiciled in Jefferson Parish, Louisiana. Ms. Williams is K         's mother.

                                                6.

       Made Defendants herein are:

   A. The School Board of the Parish of Jefferson (hereinafter, the "School Board"), which is a

       political subdivision of the State of Louisiana, and has the capacity to sue and be sued.

       The School Board and its office are located in Jefferson Parish, Louisiana;

   B. Dr. James Gray ("Superintendent Gray"), individually and officially, in his capacity as

       Superintendent of the Jefferson Parish School System ("JPS");

   C. Cecily White (hereinafter, "Principal White"), individually and officially, in her capacity

       as Principal of the Woodmere Elementary School. Principal White is an individual of the

       age of majority, and she is believed to be a resident and domiciliary of Jefferson Parish,

       Louisiana;

   D. Hearing Officer Terri Joia ("Hearing Officer Joia"), individually and officially, in her

       capacity as a Hearing Officer for Jefferson Parish, and as the deisgnee of the

       Superintendent at the Due Process Hearing that took place in this matter on September

       22, 2020; and

   E. Patricia A. Adams ("Ms. Adams"), individually and officially, in her capacity as "Chief

       Legal Counsel" for the Jefferson Parish School System. Upon information and belief, Ms.
       Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 5 of 69



        Adams communicated and advised all purported decision-makers at all stages of

       reviewing the proceedings against K             .

                                                  7.

        K         , age nine (9), is in the Fourth Grade at Woodmere Elementary School

("Woodmere School"). Plaintiffs Mr. Harrison and Ms. Williams are K                     's   parents.

(collectively, all three Plaintiffs are the "Harrison-Williams Family.")

                                                  8.

        As a result of the COVID-19 pandemic, the parents of the students at Woodmere School,

prior to starting the 2020-2021, were given the option for their children to choose between either

virtual distance learning or returning to the classroom for on-campus attendance.




                                                                                                        24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
                                                  9.

       The Harrison-Williams Family is a family of seven (7) living in a three-bedroom home in

Marrero, Louisiana. K            is one of five (5) children, three boys and two girls. The Harrison-

Williams Family made the decision to keep K                   and two of his siblings in Distance

Learning following the re-opening of Jefferson Parish Schools to limit the Harrison Family's

exposure to COVID-19. While the Harrison-Williams Family began the 2020-2021 school year

with all five children doing Distance Learning, the Harrison-Williams Family placed their five-

year-old twins back in an on-campus classroom at a different Jefferson Parish School due to the

difficulty of having five children receiving virtual instruction in a three-bedroom home.

                                                 10.

       K           shares a bedroom with his two younger brothers, ages eight (8) and five (5).

K           receives his virtual instruction in that shared bedroom.

                                                 11.

       While the Harrison-Williams Family attempts to keep their children in separate rooms for

their virtual instruction, it is not always possible. Upon information and belief, this is the first

year for the Woodmere School to offer virtual instruction, and the live stream classes do not

always work as a result of Internet connectivity problems. Sometimes Woodmere School simply

does not provide access to virtual instruction for reasons unknown to the Harrison Family.

Further, the students participating in virtual instruction also have Physical Education "classes,"

or "break periods," whereby they are essentially instructed to take a break from the computer

screen for the Physical Education period.
       Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 6 of 69



                                                 12.

       On September 10, 2020, the K              began taking an ELA diagnostic assessment (the

"Test"). According to his teacher, Ms. Leslie Williams, K             became visibly ill during the

Test, and that she could see through the computer screen that K            was not feeling well and

"had tears in his eyes". 2 Ms. Leslie Williams advised K           who was in his bedroom that he

could resume the Test the following day.

                                                 13.

       The following day, September 11, 2020, K               continued the Test. At the instruction

of his teacher and his mother, K                muted the microphone to/from his computer to

concentrate on the Test. Indeed, virtual learning students are required to keep their microphones




                                                                                                       24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
on mute when not directly speaking to the class or asking the teacher a question. Additionally,

because Ms. Leslie Williams was actively teaching some in-class students, K              muted the

teacher's voice to concentrate on finishing the Test.

                                                 14.

       While K             was taking the Test in his bedroom, his younger brother, age eight (8),

was on a break from his virtual instruction, which he had been doing in the family's kitchen, and

came into their shared bedroom. K           's younger brother then tripped over a Daisy BB gun

in the boys' shared bedroom.

                                                 15.

       K            picked up the toy BB Gun (a gift purchased from Wal-Mart for his ninth

birthday), crossed it over his body (passing the screen), and moved it out of his younger brother's

way.3 K            then went back to taking the Test. Hereinafter, this shall be referred to as the

"Incident."

                                                16.

       K           never pointed the BB Gun at the screen, and he did not say a word to the class

or his teacher. There is no evidence that K             was even aware it had been seen. K

believed he was doing the right thing, and he had no intent for his toy BB Gun to appear on the

computer screen.




2Ms. Leslie Williams is the Minor Child's teacher. Ms. Thelma Williams is K       's.
3 The Woodmere School does not have video footage of the Incident, but no one has disputed the
facts of this Incident.
       Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 7 of 69



                                                 17.

       Shortly thereafter, K           saw his teacher trying to get his attention but is computer

remained on mute, since he was taking a test. K               's computer screen then abruptly went

dark. According to school documents, the connection was cut due to "internet issues" but other

children in K         's home did not experience any internet issues at the same time.

                                                 18.

        K         , knowing that his teacher had been trying to get his attention, went to his older

sister's bedroom, and told her he was kicked off his screen. Together, they approached their

mother, who was home proctoring her three children.

                                                 19.




                                                                                                       24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
       A JPS document titled the "Louisiana Department of Education School Behavior Report"

("Behavior Report") states that K         :

       left his seat (at home) momentarily, out of view of the teacher. When the student
       returned, he had what appeared to be a full-sized rifle in his possession. He placed it on
       the side of his chair so that we could only see the barrel. I immediately called the
       student's name to ask him what he was doing with a rifle and to have him remove it from
       the view of the other students. I called his name a few times. He did not reply. The
       student had muted not just his voice but appeared to have [muted] the volume on his
       computer as well so that he would not be disturbed as he took the ELA diagnostic
       assessment.

                                                 * * * * *



       I called his name again, but shortly thereafter, the student was disconnected from the
       screen due to internet issues. At this time I contacted Principal White to inform her of
       what had just happened. Ms. White immediately sent the behavior interventionist to my
       room to investigate the matter. I gave a statement, then the behavior interventionist left
       my room.

The Behavior Report is attached as Exhibit A. Although the narrative in the Behavior Report is

not signed, reason and common sense indicates that this is a statement, or a combination thereof,

by K          's teacher, Ms. Leslie Williams and a JPS Behavior Interventionist.

                                                20.

       According to the Behavior Report, K               's     mother called Ms. Leslie Williams

(K          's teacher), to ask about what happened. Ms. Leslie Williams informed Ms. Thelma

Williams what happened, and Ms. Thelma Williams, immediately informed K                  's teacher

that she had seen a toy BB gun, not a rifle. Ms. Leslie Williams advised that she was not familiar

with BB guns because she did not have little kids, but immediately accepted Ms. Thelma

Williams's statement. Ms. Leslie Williams then reported to K             's mother that the incident

had already been reported to the Principal, Ms. White, and someone would contact her.
       Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 8 of 69



                                                21.

        Ms. Thelma Williams then called to inform K               s   father of what happened, at

which point, Mr. Harrison, who had been attending to his elderly father, rushed home, assuming

K           had done something. Ms. Thelma Williams again called Ms. Leslie Williams's

cellphone at 12:51p.m. and requested that Ms. Leslie Williams explain to Mr. Harrison what

happened. As Ms. Leslie Williams was completing her conversation with Mr. Harrison, a

behavior interventionist arrived, took Ms. Leslie Williams's cellphone, and began having a

conversation with Mr. Harrison. Mr. Harrison explained to the behavior interventionist that the

object was a toy BB gun.

                                                22.




                                                                                                      24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
        Notwithstanding the foregoing narrative, at the top of the Behavior Report, which, upon

information and belief, will remain a part of K         's permanent school record, the Location

of the Incident is described as "Classroom and Other" and the Nature of the Incident is falsely

described as "13 Possesses Weapons Prohibited Under Federal Law."

                                                23.

        No federal law prohibits possession of a Daisy BB gun in a child's bedroom. However,

Plaintiffs are unaware of any "weapons prohibited under federal law when they are in the home.

                                                24.

       Although the JPS Expulsion/Change of Placement Protocol instructs JPS employees "do

NOT issue suspension for a specified number of days; this constitutes double jeopardy, which

automatically violates the student's Due Process," Principal White did just that. In a blatant

violation of JPS' s policies and K       's rights, the Behavior Report states that Principal White

took two actions:

       09 002 Out of school suspension SUSPENSION BEGINS: 2020-09-16 STUDENT RETURNS 2020-09-29

       29 001 Expulsion recommendation

This document is signed by Principal White and dated September 14, 2020.

                                                25.

       JPS policies require a principal or her designee to "immediately meet with a student

accused of serious misconduct," "provide a notice of the alleged misconduct[,] and give the

student an opportunity to tell his/her side of the story." See Exhibit B. Principal White violated

this policy too: she never met with K         . Indeed, no faculty spoke with K           until his

expulsion hearing.
       Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 9 of 69



                                               26.

       On September 16, 2020, Mr. Harrison and Ms. Williams attended a meeting with

Principal White whereby they were asked to submit a written statement from K             as to the

incident. Mr. Harrison declined to submit such a statement because he did not feel it was

appropriate for a nine-year-old boy to do so. Further, Mr. Harrison expressed his frustration with

Defendants and what he perceived to be an egregious violation of his privacy rights and failure to

inform parents regarding any policies on virtual instruction. Mr. Harrison was informed that

events that took place in his own home were essentially the same as if those events took place on

campus, in a government classroom.

                                               27.
                                                                                                     0
                                                                                                     0
       The family was given a "Woodmere School Expulsion Recommendation" ("Expulsion                 r.
                                                                                                     •71-
Recommendation") dated September 16, 2020. It incorrectly states that K              is a female.

The Expulsion Recommendation also incorrectly states K            would be suspended beginning
                                                                                                      r

September 16, 2020, though was suspended effective September• 11, 2020, and that he would
                                                                                                     re- )

                                                                                                     00
remain suspended pending an expulsion hearing for "12 Possesses weapons prohibited under             0
                                                                                                     op
federal law." Upon information and belief, this Expulsion Recommendation document was given
                                                                                                      V1
                                                                                                      ro
to Mr. Harrison on September 16, 2020, at a meeting that took place between Mr. Harrison and
                                                                                                     cn
Principal White. A copy of the Expulsion Recommendation Document is attached as Exhibit
                                                                                                     L.0
                                                                                                     In
"C." Again, it cites that the expulsion is being recommended as a result of K           violating
                                                                                                     1-1

the "weapons in the classroom setting policy." To reiterate, the offense charged was possession      0
                                                                                                     0

of "weapons prohibited under federal law" despite the fact that Defendants knew and disputed
                                                                                                     0
that the purported "weapon" at issue was a toy, that K            was in his bedroom when the        0
                                                                                                     ri
                                                                                                     -0
purported offense occurred, and it was never used or wielded in a threatening manner.
                                                                                                      r
                                                                                                      U_
                                               28.
                                                                                                      X
                                                                                                      rt
       The Harrison-Williams Family did not receive the proper expulsion packet required by           U_


                                                                                                         r
JPS' s policies. They did not receive any "Due Process rights" document; they did not receive the
                                                                                                         r

Superintendent Expulsion Cover Sheet; they were not advised of the laws to be applied at a
                                                                                                      n
hearing; and they were not informed about three (3) witness statements until the family retained      _c
                                                                                                      4-)
                                                                                                      •71-
counsel who expressly asked the school for all information the Woodmere School planned to use

at K       's Due Process Hearing. Indeed, one such document is signed and dated September
       Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 10 of 69



17, 2020, i.e., after Mr. Harrison and Ms. Williams met with Principal White and Mr. Harrison

objected to expressed the Woodmere School's violating the Harrison-Williams Family's rights.

                                                 29.

           On Monday September 21, 2020, at 10:08 a.m. with less than 24 hours notice Mr.

Harrison was notified via text message that a "Grayson" was to have a Due Process Hearing the

following day. At 10:17 a.m. Mr. Harrison received another text message -- this time with the

K           's   name — stating that K            's   Due Process Hearing for his pending

recommendation for expulsion would take place on September 22, 2020, at 9:00 a.m. Nothing

further was provided to Mr. Harrison. Again, Mr. Harrison did not receive a copy of the laws or

procedures that would be used to conduct the hearing the following day, nor did he receive the




                                                                                                   24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
witness statements, student file or Jefferson Parish Policies and Procedures at any point from

Defendants.

                                                 30.

           On Monday September 21, 2020, the Harrison-Williams Family's counsel called

Christopher Durden, Administrative Assistant for Jefferson Parish Schools, and informed JPS

that she would serve as K          's representative at the Due Process Hearing taking place the

following morning. Mr. Durden stated that he would need to refer the issue to legal because an

attorney was involved. Thereafter, Mr. Durden sent the Harrison-Williams Family's counsel a

zoom link at 1:06 p.m. via email with Ms. Patricia Adams and copied Mr. Darvell Thomas

thereto.

                                                31.

        On Monday September 21, 2020, the Harrison-Williams Family's counsel requested that

she be provided with the same records that would be used at the hearing to better aide in

K           's defense.

                                                32.

       JPS provided the Harrison-Williams Family's counsel with a copy of the Jefferson Parish

"Procedures & Policies for Parents & Students" for 2019-2021 school year. An "Expulsion

/Change of Placement Protocol" Flowchart was also provided. Again, this was the first time that

the Harrison Family learned of any witness statements given by classmates or by the Behavior

Interventionist, after he was entitled to the Pre-Expulsion packet.
      Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 11 of 69



                                                33.

       The information Defendants provided suggests JPS did not follow the statutory

requirement for an annual review of disciplinary policies, hearing, and notice to parents and

children of such policies. See La. R.S. 17:416.8.

                                                34.

        On September 21, 2020, after receiving "the only records that will be used in this case"

and the policies/procedures JPS assured the Harrison-Williams Family's counsel that would be

applied at the Due Process Hearing, their counsel recognized another gap in the documents sent

to the Harrison-Williams Family. Harrison-William's Family Counsel emailed Ms. Patricia

Adams (Senior Legal Counsel at JPS):




                                                                                                      24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
       Ms. Adams,

       A cursory review of this material shows that this involves events occurring on school
       campus or at school events, etc. As this was a virtual learning event, have there been
       any policies or procedures put in place since COVID-19 by Jefferson Parish School
       Board that I should be aware of that Mr. Edwards did not attach?

Ms. Adams did not respond. As such, the Harrison-Williams Family entered into the 2020 school

year without any policies and procedures in place for the virtual learning school year or any

policies regarding incidents that might occur in a student's home. Additionally, Defendants have

not identified any policies or procedures, given to parents regarding "virtual classrooms." This is

corroborated by the fact that the Jefferson Parish Policies for Parents and Students was written in

2019, and the Jefferson Parish Policies and Procedures for the Board regarding suspension and

expulsion, which can be found online, were last updated in 2019.

                                               35.

       Next, after obtaining consent from Mr. Harrison, the Harrison-Williams Family's counsel

received K        's file. The family learned for the first time that the Defendants had taken

witness statements from two children in K             's classroom. Had the Harrison-William's

Family counsel not asked, the family would have never known about the witness statements JPS

planned to use against K         at his Due Process Hearing.

                                               36.

       After reviewing the student file and the policies and procedures provided for the

upcoming Due Process Hearing the following morning, the Harrison-Williams Family's counsel

again reached out to JPS and requested their policies and procedures in place for Distance and/or

Virtual Learning for the 2020-2021 School Year that would be applicable in this case.
      Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 12 of 69



Shockingly, their counsel was essentially advised that no such policies existed and the Harrison-

Williams Family had been given all of the policies and procedures that would apply in this

hearing (this was not the case). As of the date of the filing of this lawsuit, the Harrison-Williams

Family has not been provided with any modified policies and procedures that even remotely

apply to K          's unfortunate Incident.

                                                 37.

       Prior to the Hearing, undersigned counsel advised JPS that she would be submitting a

Position Statement on K           's behalf. She was informed that the Position Statement could

arrive by 8:30 a.m. the morning of the Due Process Hearing. A copy of the Position Statement is

attached hereto as Exhibit "D."




                                                                                                       24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M 1D:47020
                                                 38.

       The Due Process Hearing (the "Hearing") took place on September 22, 2020, at 9:00 a.m.

Present at the Hearing was the Hearing Officer, Ms. Terri Joia; Principal White; K               's

teacher, Ms. Leslie Williams; the Behavior Interventionist, Ms. Stacie Trepagnier; K             's

father, Mr. Harrison; K           's   mother, Ms. Thelma Williams; and undersigned counsel.

K          was asked to give a statement at the Hearing, which he did, and which was consistent

with the statement of his teacher, Ms. Leslie Williams, but he did not otherwise participate in the

Hearing.

                                                 39.

       Terry Joia ("Hearing Officer Joia") began the Hearing by stating "we are going to go

over the due process procedure to ensure that all of the procedures were followed." K            's

counsel immediately objected that Due Process in K             's case already had been denied.

Thereafter, the Hearing took place as follows:

             •   Hearing Officer Joia asked if K        was made aware of the offense against
                 him; the Harrison-Williams Family's counsel stated that it was because K
                 was charged with "possession of weapons prohibited under federal law."

             •   Hearing Officer Joia then asked if K       received written documentation of
                 the action taken. The Harrison-Williams Family's counsel replied that the
                 documentation and expulsion recommendation came from Principal White, and
                 not Superintendent Gray as required by JPS policies and procedures. Counsel
                 further stated that K         was not given the proper pre-expulsion packet
                 required by JPS policies.

             •   K       i's counsel reminded the Hearing Officer: "The event happened on the
                 11th, we are now at the 22nd and the child has not been allowed back at school
                 and has been suspended since."




                                                 10
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 13 of 69



   •   K        's counsel stated that this simultaneous punishment in his pre-expulsion
       paperwork was a violation of K          's Due Process rights as set forth in JPS's
       procedures. Principal White stated that this "was an error on our part."
       K       i's counsel advised all Parties that this was more than just an error, it was
       a Due Process violation.

   •   Hearing Officer Joia then specifically asked, at the 7:50 minute marker, "So he
       was given the rights with the notification that he would have the
       recommendation for appeal. The law."

   •   Hearing Officer Joia then proceeded with the hearing. Hearing Officer Joia
       opened with: "What we are looking at is really Jefferson Parish Policies ... look at
       Revised Statute 17:416.1 and you look at the due process procedures as it is
       mandated in the law it is a little bit more rigid in Louisiana than what it is in the
       state guidelines."

   •   Next, Hearing Officer Joia stated that "The reason for the recommendation is for
       the possession of an unlawful firearm...during school activities." She then opined
       that "when you are involved in a lesson online ... it really is an extension of the




                                                                                                24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
       classroom." When K              's counsel attempted to ask for policies and
       procedures to handle virtual learning, but was quickly cut off by Hearing Officer
       Joia who stated her conclusion that "look[ing] at the law and it really indicates
       there that it carries over from the physical building to any activity that is covered
       under the school grounds."

   •   Next, Hearing Officer Joia identified herself for the record as the designated
       hearing officer for the Superintendent and informed the Harrison Family that the
       hearing will be conducted pursuant to LSA R.S. 17:416 and 17:416.1. Hearing
       Officer Joia incorrectly stated: "You [were] provided a copy of these laws when
       you receive notice of a recommendation for expulsion."

   •   Regarding the incident itself, K          's teacher made clear that K        uri did
       not point the BB gun toward the screen, and that "it appeared that he was moving
       it from one spot to another" And Principal White conceded that "[a]s far as I
       know he told me it was not a rifle it was a BB gun something he allows in his
       home" and "the dad expressed the sentiment immediately that he felt this was
       being blown out of proportion because this was in the privacy of his home."
       Principal White then stated that she "consulted the district to find out what
       protocol I needed to take to address the situation and I was told by discipline that I
       should move forward with expulsion recommendation" Likewise, the Behavior
       Interventionist testified that Mr. Harrison "expressed concern about the whole
       situation, he felt again that this was an invasion of privacy," "he felt this was an
       invasion of privacy as it relates to virtual learning and the location of the room
       that his son was in," but that she had "explained to him that it was still considered
       a weapon[.]"

   •   Principal White testified that she "explained to [Mr. Harrison] that any replica of
       a gun in a school setting is an expulsion recommendation"... "Even if a water
       gun is presented at school, we go through the same procedure, it is protocol."
       K        's counsel responded that her "main issue with this is not a weapon
       prohibited under law — I can't find anything that this is in internet policy — and I
       can't reconcile the fact that the due process protocol was not followed here."

   •   When asked to give a statement, and Mr. Harrison testified that he teaches his
       kids how to properly use the BB guns in the yard — he knows the difference
       between right and wrong — "it is very important to the family that this be
       dismissed, that it does not follow him in his educational career, and that the
       school did not follow his due process rights."

   •   K        's counsel again objected to the plethora of Due Process violations:
       "Ms. Joia I urge you to look at the fact that his Due Process rights were violated
       and if you find that it warrants a dismissal." "We have a due process violation so


                                        11
      Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 14 of 69



               of course I am going to appeal it for violating his due process" ... "If they have to
               hire me to appeal this matter, we are talking about extensive attorney fees." When
               K        's counsel questioned Hearing Officer Joia about the JPS policies and
               procedures provided to her, Hearing Officer Joia stated "that's apparently not
               correct what they have in the procedures." K               i's counsel clarified: so
               "basically we are facing Jefferson Parish policies and procedures
               contradicting Louisiana law?" Joia immediately responded "right"

           •   K        's counsel explained: "[Y]ou do realize that y'all are submitting policies
               and procedures that are required to be submitted to the student prior to an
               expulsion recommendation that are inaccurate then" .. . "I am going to appeal it, I
               am going to bring it to the Superintendent[.]" "I am willing to appeal this and I
               really hope you consider that."

           •   Hearing Officer Joia then stated: "Ill send this to [Ms. Adams]... and so that way
               she can take a look at it." ... "Ill send this to her and ill have her take a look at it
               and if she makes a recommendation I would be more than happy to follow it."
               Hearing Officer Joia elaborated: "I am going to send this to Ms. Adams so it
               may take a little bit longer, you do have a right to appeal within five (5)




                                                                                                          24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M 1D:47020
               days."

                                                 40.

       Upon information and belief and in accordance with Hearing Officer Joia's statements,

Ms. Adams was the de facto decision-maker. She was not, however, present at K                      i's

hearing.

                                                 41.

       Multiple Due Process violations occurred at the hands of Defendants in the days leading

up to K        s Due Process Hearing, and at the Due Process Hearing itself

                                                 42.

       After the Hearing had closed, K           's counsel reached out to Ms. Adams to inform

her of the multiple Due Process violations. Thereafter, Ms. Adams, directed K             's counsel

to the JPS website for yet another set of policies for the School Board with a direct reference to

Section J Due Process. Shockingly, these policies were not provided to Ka'Mauri's counsel prior

to the hearing despite repeated requests for the policies and procedures that would control the

proceedings against K         .

                                                43.

       The very next day, on Wednesday, September 23, 2020, at 10:22 a.m., the Harrsion-

Williams Family received the Hearing Officer's decision letter. The title of the email from Mr.

Durden reads: "Hearing Officer's decision letter on the recommendation of expulsion for K

      H         from Woodmere School." The email attached a Hearing Officer Decision Letter

dated September 22, 2020 (the same date of the hearing) and identified as "Re: Hearing Officer

Determination on Recommendation of Expulsion," The Hearing Officer Decision Letter is


                                                 12
      Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 15 of 69



addressed to Ms. Thelma Williams and indicates that "based upon the evidence presented at the

hearing conducted on September 22, 20204, it has been determined that [K              ] is guilty of

displaying a facsimile weapon while receiving virtual instruction from Woodmere

Elementary School," i.e., a different purported offense under JPS policies from the purported

"possesses weapons prohibited under federal law" offense that the Harrison-Williams Family

was notified would be at issue at the Hearing. The Hearing Officer Decision Letter then goes on

to recite the "Jefferson Parish Public School Policy and Procedures 2019-21-Possession of a

Starter Gun, Stun Gun, and/or Facsimile. . ."

                                                 44.

        The Hearing Officer Decision Letter then goes on to recite JPS Policy for Teachers &




                                                                                                       24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M 1D:47020
Parents (presumably created in 2019), to state that if any child is found guilty the following shall

occur: "students in kindergarten through grade (6) may be expelled from the school system

unless other corrective or disciplinary action is recommended by the superintendent or his/her

designee." This is not the offense for which                was provided notice and tried in his

Due Process Hearing.

                                                 45.

        The Hearing Officer Decision Letter then goes on to state that the "recommendation for

expulsion is to be amended to disciplinary action of six (6) days out of school suspensions ... and

a social work assessment." Further, it should be noted that K             was not permitted receive

to virtual instruction on September 11; he no education at all, not even homework assignments,

for nine days. Additionally, as of the date of the filing of this Petition, while K          is now

receiving virtual instruction, he has not been provided with a packet of any work that he missed

during his suspension.

                                                46.

       Upon receipt of the Hearing Officer Decision Letter, the Harrison-Williams Family's

counsel requested an appeal:

       This is a violation of Jefferson Parish's policies and procedures provided to me, as well
       as a violation of K          's Due Process. A 6 day suspension [sic] for the rest of his
       schooling career, that he will have to report to colleges and universities will ruin this



  The amount of Due Process K               received in determining his guilt was a manner of hours,
if not minutes as the letter is dated as the same date of the hearing itself. Notwithstanding the
foregoing, the Harrison Family did not receive the decision until September 23, 2020, depriving
the Minor Child of another day of education due to the Defendants malicious delay.
5 Was the Minor Child to remain out of his bedroom for a period of six (6) days?


                                                 13
         Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 16 of 69



         child's life. We want to immediately appeal this decision, and I would request a copy of
         the Hearing.

Ms. Adams responded less than forty minutes later:

         There is no right of appeal for a suspension. See La. R.S. 17:416.

                                                 47.

         Contrary to Ms. Adams's response, La. R.S. 17:416 provides, in relevant part:

         (C)(1) Upon the recommendation by a principal for the expulsion of any student as
         authorized by Subsection B hereof, a hearing shall be conducted by the superintendent or
         by any other person so designated to do so by the superintendent to determine the facts of
         the case and make a finding of whether or not the student is guilty of conduct warranting
         a recommendation of expulsion. Upon the conclusion of the hearing and upon a finding
         that the student is guilty of conduct warranting expulsion, the superintendent, or his
         designee, shall determine whether such student shall be expelled from the school system
         or if other corrective or disciplinary action shall be taken.




                                                                                                       24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M 1D:47020
                                                     *     *
         (4) The parent or tutor of the pupil may, within five days after the decision is rendered,
         request the city or parish school board to review the findings of the superintendent or his
         designee at a time set by the school board; otherwise the decision of the superintendent
         shall be final. If requested, as herein provided, and after reviewing the findings of the
         superintendent or his designee, the school board may affirm, modify, or reverse the action
         previously taken.

(emphasis added). Likewise, the "Procedures and Policies for Parents and Students, given to the

Harrison-William's Family in preparation for the Due Process Hearing stated that "[a] student

recommended for expulsion shall have a right to a hearing and review by the School Board in

accordance with Board Policy JDE."6

                                                 48.

         On September 24, 2020, the Harrison-Williams Family's counsel emailed the members of

the School Board and Ms. Adams, again requesting review of the Hearing Officer's decision,

providing an analysis of La. R.S. 17:416, and noting that one of the School Board members had

informed her that had only recently been made aware of K            's plight via email.

                                                 49.

         On September 25, 2020, Mr. Harrison emailed Tiffany Kuhn, President of the School

Board:

                Good Afternoon. My Attorney has requested on two occasions now that the
         School Board take my son's Decision under appeal. Will you, as the School Board
         President, please consider my son's suspension for an appeal.

                Thank you,
                Nyron Harrison
                                                50.



6 Pg. 11 of JPS Procedures and Policies for Parents and Teachers states this. There is a different
set of policies and procedures to be applied by the Board, which can be found online.


                                                 14
       Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 17 of 69



        On September 25, 2020, Ms. Adams replied on behalf of President Kuhn. The email read:

        Ms. Cusimano:

        As noted below, Ms. Kuhn asked me to respond to Mr. Harrison's request for Board
        review on her behalf. I would ask that you communicate the following response to your
        client.

        Mr. Harrison:

        In response to your request to appeal your son's suspension to the School Board, Board
        President Tiffany Kuhn has asked me to provide an explanation as to why K           's
        suspension is not subject to review by the School Board.

        Board Policy JDE - Expulsion - states that a parent may request Board review of the
        Superintendent's decision to expel a student. Board Policy JDE reflects state law, which
        says that a student has a right to appeal an expulsion to the school board.

        Board Policy JDD - Suspension - on the other hand, states that, with regard to a




                                                                                                       24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
        suspension, the decision of the Superintendent shall be final. That is, there is no right of
        Board review when a student is suspended. Again, the policy is consistent with state law
        which states that, "The decision of the superintendent of schools on the merits of the case,
        as well as the term of the suspension, shall be final, . . . ."
        In other words, under Board Policy and state law, the decision of the Superintendent (or
        his designee, in this case, Ms. Joia) to suspend a student is final and there is no right of
        appeal to the School Board.

        Because the School Board is bound to act in accordance with its own policies, the Board
        is not able to grant your request to review the Superintendent's decision in your son's
        case.

Ms. Adams's response was incorrect with respect to state law and the Procedures & Policies for

Parents & Students given to the Harrison-Williams family, specifically with respect to the

definition of "due process" on page 11 thereof. The policy, as written, recognizes the difference

between a standard suspension and a "recommendation for expulsion."

                                                   51.

        On September 29, 2020, the Attorney General of Louisiana issued a letter to BESE and

the Superintendent regarding children "recommended for expulsion" based upon allegations of

misconduct that occurred at their homes. The Attorney General explained that "the misreading of

the plain text of the law by the Chief Legal Counsel for the Jefferson Parish School Board who

has cited to Board policy as authority for superseding rights that are unambiguously provided in

statute" is "wrong." A copy of that letter is attached hereto as Exhibit "E."

                                                   52.

        On September 29, 2020, the Harrison-Williams Family's counsel and Mr. Harrison

attached the Attorney General's Letter to an additional request that the School Board hear an

appeal hearing for K            's     suspension and the associated social work assessment. That

request initially fell on deaf ears.



                                                   15
      Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 18 of 69



                                                53.

       Finally, on September 30, 2020, in one last effort to persuade Defendants to follow the

law, the Harrison-Williams Family's counsel sent Ms. Adam and Ms. Kuhn and a clip of the

Hearing where Hearing Officer Joia advised the Harrison-Williams Family and their counsel that

following the decision (which might be something other than expulsion) the family had five (5)

days to appeal that decision. Shortly thereafter, Ms. Adams wrote back that Hearing Officer Joia

"Ms. Joia is not an attorney," she "may have misstated the law," and "it would appear that

[Attorney General] Landry made the same error." President Kuhn and Superintendent Gray were

copied on Ms. Adams's email.

                                                54.




                                                                                                       24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
       Thereafter, in a last-ditch effort to avoid litigation, the Harrison-Williams Family's

counsel responded to Ms. Adams, specifically identifying numerous statutory, procedural, and

Due Process violations in the proceedings against K            . Ms. Adams responded

        Quibbling about clerical errors in paperwork will not go very far when the student has
       received far more process than is due under such circumstances... K               i received
       more than sufficient process to satisfy the requirements of the state and federal law.

       I cannot, and will not, recommend Board Review of K               's suspension, nor will I
       recommend expungement of his record because the facts are simply not as you have
       presented them in your similarly unprofessional efforts to litigate this matter in the press.

                                                55.

       Defendants have yet to provide K               with the work that he missed.


                        Mandamus or, Alternatively, Judicial Review'

                                                I.

       K          reasserts the allegations of facts set forth hereinabove in Paragraphs 1 through

55.

                                                II.

       A writ of mandamus may be directed to a public officer to compel the performance of a

ministerial duty required by law.




7 This Petition includes both summary and ordinary proceedings. Plaintiffs respectfully submit
that the complex facts and violations as stated herein might need the opportunity to be handled in
one Court. Accordingly, both are brought in a single petition, which this Honorable Court may
choose to handle in separate trials. La. C.C.P. Art. 464.


                                                16
       Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 19 of 69



        La. R.S. 17:416 was applied by the Hearing Officer and is applicable to the proceedings

against K        . La. R.S. 17:416(C)(4) imposes upon the School Board a nondiscretionary duty

to "affirm, modify, or reverse" the findings of the Superintendent or his designee if requested to

do so by the parent or tutor of the pupil. K              's parents have so-requested.

                                                 IV.

        The School Board refused to perform its non-discretionary duty to review.

                                                 V.

        Alternatively, the School Board implicitly affirmed the findings of the Superintendent or

his designee, such that K         's parents "may, within ten days, appeal to the district court for

the parish in which the student's school is located, an adverse ruling of the school board in




                                                                                                         24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M 1D:47020
upholding the action of the superintendent or his designee." La. R.S. 17:416(C)(5). In accordance

with the statute, the Harrison-Williams Family so appeals and requests that this Court review and

reverse the action of Superintendent Gray and Hearing Officer Joia.


                                         Count I
   42 U.S.C. § 1983 and State and Federal Constitutional Procedural Due Process Claims
                                 (Against All Defendants)



        K          reasserts the allegations of facts set forth hereinabove in Paragraphs 1 through

55.

                                                     2.

        K          has a right to Procedural Due Process pursuant to the State Constitution and

Federal Constitution.

                                                     3.

       Defendants violated Ka'Mauri's rights to Procedural Due Process while acting under

color of state law, individually and collectively.

                                                 4.

       Defendants are liable to K              for Defendants' violation of K             's rights to

Procedural Due Process because the unconstitutional actions of Defendants were encouraged,

approved, caused by, tolerated, permitted or ratified by established customs, policies, practices,

or procedures established by the Jefferson Parish School Board, and all Defendants, including

but not limited to the following procedural violations.

                                                 5.



                                                 17
     Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 20 of 69



       Defendants subjected K           to a fundamentally unfair process.

                                                 6.

       Defendants failed to issues policies and procedures that gave adequate notice of conduct

that would subject K              to discipline. Defendants also failed to create directives

understandable to the average student or to parents

                                                7.

       Defendants failed to follow the policies and procedures that they did issue to the

Harrison-Williams Family on the day before his Due Process Hearing.

                                                8.

       Defendants purported to change their policies at the Hearing without proper notice.




                                                                                                      24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
                                                9.

       Inconsistent Application of Board Policy and State Law, and application of State law in a

manner that is inconsistent with state law and procedures.

                                                10.

       Failure to provide adequate notice of the Due Process Hearing as required by law.

                                                10.

       "[NF) principle of procedural due process is more clearly established than that notice of

the specific charge, and a chance to be heard in a trial of the issues raised by that charge are

among the most fundamental rights in any proceeding where notice is required." LaBrosse, Sr.,

v. St. Bernard Parish School Board, 483 Sold 1253 (La. App. 4 Cir. 2/14/1986). Defendants

nevertheless falsely charged K            with "possesses weapons prohibited under federal law"

then found K         "guilty" of a different charge: "possession of a starter gun, stun gun and/or

facsimile" without providing K          notice or the opportunity to defend against that charge.

                                             Count II.

           42 U.S.C. § 1983, State, and Federal Constitutional Fundamental Rights
                                       (All Defendants)

                                                1.

       K          and the Harrison-Williams Family reasserts the allegations of facts set forth

hereinabove in Paragraphs 1 through 55.

                                                2.

       "The child is not the mere creature of the state." Pierce v. Society of Sister, 268 U.S. 510

(1925). "The liberty protected by the Due Process clause of the United States Constitution



                                                18
      Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 21 of 69



includes the right of parents to establish a home and bring up children and to control the

education of their own." Troxel v. Granville, 530 U.S. 57 (2000).

                                                   3.

        Defendants interfered with and are continuing to interfere with the Harrison-William

Family's right to direct K          's upbringing free from government interference, including but

not limited to by punishing K              for non-disruptive conduct in his own bedroom and by

threatening a false and malicious referral to a social work assessment which would result in

intrusion to the parent-child relationship. Upon information and belief, a social work referral

would also intrude into the Harrison-William home and other constitutional rights.

                                                   4.




                                                                                                       24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M 1D:47020
        Further, Defendants have stigmatized the Harrison-Williams Family by making concrete

assertions of wrongdoing by K            , and implicitly his parents, which have resulted in harm

and impairment to the Harrison-Williams Family, including, but not limited to by impairing

K           's   education and educational opportunities. In addition, K            is exposed to a

referral to the District Attorney for further action.

                                                   5.

        Defendants retaliated against the Harrison-Williams Family for seeking to vindicate their

child's constitutional rights and for speaking publically about the denial of their constitutional

rights, in violation of the First Amendment of the United States Constitution and Article 1

Section 7 of the Louisiana Constitution protecting freedom of expression.

                                                   6.

       Defendants violated the Harrison-William's Family's Right to Privacy pursuant to the

Fourteenth of the United States Constitution and Article 1 Section 5 of the Louisiana

Constitution by treating the Harrison-William's Family home as an extension of government

property.

                                                  7.

       Finally, Defendants failed to train and/or supervise its Hearing Officers, its teachers, and

its principals, resulting in the deprivation of the Harrison-William's Family constitutional rights.




                                                  19
      Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 22 of 69



                                             COUNT III.
                                           42 U.S.C. §1985
                                           All Defendants


                                                  1.

       K          , and the Harrison-Williams Family, reasserts the allegations of facts set forth

hereinabove in Paragraphs 1 through 55.

                                                  2.

       All Defendants conspired to deny the Harrison-Williams Family their State and Federal

Constitutional rights as alleged herein.

                                             COUNT IV
                                             Defamation




                                                                                                        24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
                                           Principal White

                                                  1.
        K          reasserts the allegations of facts set forth hereinabove in Paragraphs 1 through

55.

                                                 2.

       Upon information and belief, Principal White, individually and in her official capacity,

defamed Plaintiff to multiple individuals, throughout the Jefferson Parish School System, by

knowingly, intentionally and maliciously making false statements concerning K                  as set

forth in this Petition. Substantial, ongoing damage to K                  resulted, including but not

limited to damage to his reputation, interference with his ability to have a clean school record,

loss of education, loss of reputation, emotional distress, anxiety, humiliation, loss of enjoyment

of life, and exposure to further action in the Criminal Justice system.

                                                 3.

       Specifically, Principal White executed one or more documents falsely stating that

            "possesses weapons prohibited under federal law."

                                                 4.

       Principal White made these defamatory statements intentionally, on numerous occasions,

knowing all the while that the alleged "weapon" was a toy, and then transmitted these statements

to the Hearing Officer, K              parents, the School Board, the Superintendent, and likely

numerous other Parties that will become apparent through discovery. Principal White knew that

this statement was false; she knew the incident involved a BB gun.




                                                 20
      Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 23 of 69



                                         COUNT V
                                    Detrimental Reliance
                Principal White, School Board, Superintendent & Ms. Adams

                                                  1.

       The Harrison-Williams Family reasserts the allegations of facts set forth hereinabove in

Paragraphs 1 through 55.

                                                  2.

       Prior to the Due Process Hearing, the Harrison-Williams Family, through its counsel, was

given a "pre-expulsion packet," as well as the "Jefferson Parish Policies and Procedures For

Parents and Student," as well as the "Expulsion Flow Chart," upon specific request by the

Harrison-Williams Family counsel. The fact that these were the policies and procedures that




                                                                                                    24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
would apply at K           's hearing was undoubtedly a promise made by Defendants, Principal

White, Ms. Adams, Superintendent Gray, and the School Board. They did not apply those

policies and procedures at K        's hearing.

                                                  3.

       Hearing Officer Joia informed the Harrison-Williams Family that she has to apply the

law, and further stated several times that they would have the right to an appeal of the decision

so long as they requested it within five days of the Hearing Officer Decision Letter.

                                                  4.

       The Harrison-Williams Family reasonably and justifiably relied on the promises of

Principal White, Ms. Adams, Superintendent Gray and the Jefferson Parish School Board's

promise that these would be the policies and procedures, as well as the "Expulsion Flow Chart,"

that would apply to K          at his Due Process Hearing on September 22, 2020.

                                                  5.

       The Harrison-Williams Family reasonably and justifiably relied on the statements made

by Hearing Officer Joia that the Harrison-Williams Family would be entitled to an appeal.

                                                  6.

       The Harrison-Williams Family's reliance on this promise was to their detriment, at these

policies and procedures were not applied in the Due Process Hearing held for K              , and

now, the Defendants, at the recommendation from Ms. Adams for each Defendant, is

disregarding this promise made by the Representative of the Superintendent.




                                                  21
      Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 24 of 69



                                                7.

       The Policy specifically asserted that if a Due Process violation occurred, such as a

procedural Due Process matter, then the charges would be dismissed. The policies include the

following promises:

    a. Providing a parent with a pre-expulsion packet. The pre-expulsion was incomplete as it

       did not have the Superintendent cover-sheet, did not provide the revised statutes

       applicable, and did not include the witness statements to be used at the Hearing. This is

       the policy, they relied on the information, reasonably, as the evidence to being used

       against K          to support the recommendation for expulsion for a possesses weapons

       under federal law violation;




                                                                                                   24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
    b. Principal White recommended a simultaneous expulsion with a suspension for a specified

       number of days. The Expulsion Flow Sheet indicates that this is a due process violation

       that should warrant a dismissal;

    c. After the meeting with Principal White on September 16, 2020, the Harrison-Williams

       Family learned that Defendants (independently or in concert) obtained an additional

       witness statement in an attempt to bolster the already issued recommendation for

       expulsion;

    d. The recommendation for expulsion did not come from the Superintendent, as required by

       the Policy given to the Harrison-Williams Family the day before the Due Process

       Hearing. In the policies given to the Harrison-Williams Family by Defendants, the

       expulsion recommendation for a weapons-violation was to come from the superintendent,

       not the principal, and, as such, the Harrison-Family believed that they had a procedural

       due process defense prior to entering the Due Process Hearing, and reasonably relied on

       same, yet this argument went ignored by the Defendants at the Hearing and resulted in

       damages as a result of the Hearing Officer rejecting this defense;

   e. The Harrison-Family received notice of the Due-Process hearing only 22.5 hours prior to

       the Hearing.

                                                 8.

   These violations are all elements of procedural due process as outlined in the documents

provided to the Harrison-Family and should have resulted in the entire case being dismissed, as

stated by the JPS policies and procedures definition of "Due Process."




                                               22
      Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 25 of 69



                                                      9.

    Despite the numerous violations of law and JPS policies and representations that the

proceedings against K           were not dismissed. Ms. Adams, astonishingly characterized these

violations as mere "clerical errors" and stated that "quibbling" over them "will not go very far."

                                                 10.

        The Harrison-Williams Family suffered damages from their justifiable reliance of the

policies and procedures provided by Defendants because as they were not applied correctly or

adequately. The resulting damages to the Harrison-Williams Family include but are not limited

to the six-day suspension of K            , a recommendation of social work assessment, and

emotional damages.




                                                                                                        24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M 1D:47020
                    COUNT 6: Intentional Infliction of Emotional Distress,
                   or Alternatively Negligent Infliction of Emotional Distress
                                    (Against All Defendants)

                                                 1.

        The Harrison-Williams Family reasserts the allegations of facts set forth hereinabove in

Paragraphs 1 through 55.

                                                 2.

        Plaintiff alleges that the actions of all Defendants herein collectively rise to the level of

extreme and outrageous conduct, that the emotional distress suffered by the Harrison-Williams

Family is severe, and that all Defendants intentionally desired to inflict severe emotional distress

or should have known that severe emotional distress would be certain or substantially certain to

result from their conduct which occurred over a period of days commencing on September 11,

2020, and is still on-going. Defendants actions caused the Harrison-Williams Family emotional

distress, anxiety, humiliation, loss of enjoyment of life, and damage by violating their

constitutional rights.

                                                 3.

        Alternatively, Plaintiffs, the Harrison-Williams Family, alleges that actions of all

Defendants, as pleaded herein, collectively was a cause-in-fact of the Harrison-Williams

Family's emotional distress, anxiety, humiliation, loss of enjoyment of life, and violation of

rights that Defendants owed a duty to the Harrison-Williams Family to prevent Defendant's

intentional and negligent infliction of emotional distress upon them; and that blatantly breached




                                                 23
        Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 26 of 69



that duty causing the Harrison-Williams Family, emotional distress, anxiety, humiliation, loss of

enjoyment of life, and loss of constitutional rights.

                                                  4.

          Further, Principal White, upon information and belief, discussed the incident and

obtained written statements from K               which humiliated him among his peers, when the

statements were not necessary.

                                            COUNT 7:
                                            Negligence
                             School Board, Superintendent, Ms. Adams



         K          reasserts the allegations of facts set forth hereinabove in Paragraphs 1 through




                                                                                                       24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M 1D:47020
55.

                                                  2.

          The School Board is liable to Plaintiff for damages and injuries caused by their negligent

acts and omissions, including but not limited to the following:

      a. Failure to train Teachers;

      b. Failure to train Principals;

      c. Failure to train Behavioral Interventionists;

      d. Failure to train Superintendents;

      e. Failure to train Hearing officers;

      f. Failure to Supervise application of policies and procedures;

      g. Failure to intervene and correct where a knowingly false charge has been asserted against

         a student that triggers automatic expulsion recommendations;

      h. Upon information and belief, failure to comply with LSA R.S. 17:416.8 and convene

         prior to the 2021 school year and create a discipline policy "review committee,"

         especially given the new environment of Virtual Learning. It should be noted that two

         sets of policies are at issue in this case: Board Policy and Policies and Procedures for

         Students and Teachers. The former has not been updated since 2019 (as discovered on

         their website), and the latter was written in expectation of the 2019 school year.

                                                  3.

      Superintendent Gray is liable to Plaintiff for damages and injuries caused by his negligent

acts and omissions, including but not limited to the following:




                                                  24
     Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 27 of 69



   a. Failure to train his appointed "designee;"

   b. Failure to follow the Policies and Procedures of Jefferson Parish.

                                                4.

       Ms. Adams is liable to Plaintiff for damages and injuries caused by their negligent acts

and omissions, including but not limited to the following:

       a. Failure to properly advise;

       b. Failure to allow a Neutral Hearing Officer and intentionally interfering with decision

            making of the Hearing Officer who was supposed to be the Neutral Hearing Officer;

       c.   Retaliating against K        , by a continuous denial of his statutory and state and

            federal constitutional due process, in retaliation for the Harrison-Williams Family's




                                                                                                     24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
            speaking with the press;

       d. Intentionally interfering with the entire process for a recommendation of expulsion

            for a weapons possession charge in a manner, which rendered it fundamentally unfair

            and denied him access to fair and independent decision makers.


                            CONSTITUTIONAL CHALLENGES

   1. Jefferson's Parish School Policies are facially unconstitutional as they are interpreted or

       as applied to virtual educational environments;

   2. LSA R.S. 17:416 is unconstitutional facially and as applied to virtual learning

       environments and to the home because it captures constitutionally protected conduct and

       fails to satisfy constitutional standards regarding fundamental rights of privacy, parental

       independence, and fair notice;

   3. LSA R.S. 17:416(C) is unconstitutional as interpreted and applied by the JPSB because it

       deprives students of procedural Due Process because it deprives students and parents of

       review by the School Board and the courts of serious and life-altering charges relative to

       possession of firearms, particular where those statutes are interpreted as applying to the

       home;

   4. LSA R.S. 17:416, JPS "Procedures & Policies for Parents & Students" and JPS School

       Board Policies are unconstitutionally vague and overbroad to the extent they are applied

       to conduct occurring in a student's home and expose the parents and child to egregious

       civil consequences and criminal charges for constitutionally protected conduct;




                                                25
      Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 28 of 69



    5. Applying LSA R.S. 17:416, JPS "Procedures & Policies for Parents & Students," or JPS

          School Board "Dangerous Weapon" Policies to non-threatening, non-disruptive conduct

          in a student's home also infringed the Harrison-William's Family's Right to Keep and

          Bear Arms pursuant to Article I, Section 11, of the Louisiana State Constitution and the

          Second Amendment; their right to privacy and to be free from unwarranted government

          intrusion in their home; and to control K           's upbringing free from unwarranted

          government interference.

                                              DAMAGES

          Plaintiff has suffered, and will continue to suffer, the following damages, injuries, and

losses as a direct and proximate result of Defendants violations of the Harrison-Williams' Family




                                                                                                      24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
rights:

    a) General Damages;

    b) Mental pain, suffering, anguish and embarrassment, humiliation and loss of self-esteem;

    c) Future counseling and tutoring;

    d) Lost Income;

    e) Legal expenses and other costs; and

    f) Other economic damages and losses as will be proven at trial.

                                       ADDITIONAL RELIEF

          Plaintiffs request any other relief to which they may be entitled under law or equity,

including but not limited to:

    a) a Writ of Mandamus to issue requiring the Jefferson Parish School Board to conduct a

          hearing regarding the decision of the hearing officer and to require the JPSB to provide

          K          with all work he has missed during the period he was not allowed to receive

          instruction;

    b) alternatively, to the extent such hearing is now futile, to grant de novo review of this

          matter and provide any relief that may be proper under the circumstances.




                                            TRIAL BY JURY

          The amount in controversy exceeds $50,000, and the Harrison-Williams Family is

entitled to and requests a trial by jury.




                                                   26
      Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 29 of 69



         WHEREFORE, premises considered, Plaintiffs, K                 H        , Nyron Harrison.

 and Thelma Willi sons, pray that Defendants, the Jefferson Parish School Board, Dr. James Gray,

 Hearing Officer Terri, Joist Principal Cecily White, and Ms. Patricia Adams be served with this

 lawsuit and that judgment be issued against Defendants for the Additional Relief as stated above

 and an award for all damages sustained by the Harrison-Williams Family, including, but not

 li mited to zoo
             for eJf amounts owed to them pursuant to the causes of action as stated herein, damage

 to their reputation, and economic (lama es relating thereto including loss of due process rights,

 and emotional distress, anxiety, hut     ation, loss of enjoyment of life, penalties, costs,   nd

 attorney's fees.

                                                     RESPECTFULLY SUBMITTED:
                                                                                                      0
                                                                                                      0
                                                                                                      •71-
                                                     Chelsea B. Cusimano, La. Bar No. 34857
                                                     Douglas R. Kraus, La. Bar No. 26668
                                                     Susannah C. McKinney, La. Bar No, 24349
                                                     Brener & Krata,
                                                     3460 Magazine Street
                                                     New Orleans, Louisiana 70115
                                                     Telephone: (504) 302-17802                       co
                                                                                                      co


                                                     Attooleysibr Nyron Heurson, Thelma
                                                     Williams, and         H
                                                                                                      NJ
                                                                                                      1.0
 ) LASE SERVE:
                                                                                                      •71-
                                                                                                      ri
.1c-fief:son Parish School Board
501 Manhattan Boulevard
Harvey, Louisiana 70058
                                                                                                      O
Dr. James Gray
                                                                                                      0
Jefferson Parish School Board
501 Manhattan Boulevard
Harvey, Louisiana 70058
                                                                                                      LL
list Patricia Adams
Jefferson Parish School Board                                                                         ro
                                                                                                      u_
501 Manhattan Boulevard
Harvey, Louisiana 70058

Ms. Cecil); White
Jefferson Parish School Board
501 Manhattan Boulevard
Harvey, Louisiana 70058                                                                               _c
                                                                                                       •k•J
                                                                                                      •71-
Ms. Terri Joia
Jefferson Parish School Board
501 Manhattan Boulevard
Harvey, Louisiana 70058
     Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 30 of 69




Attorney General Jeff Landry
Louisiana Department of Justice
1885 North Third Street
Baton Rouge, Louisiana 70808




                                                                            24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020




                                    28
                     Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 31 of 69




                       Louisiana Department of Education School Behavior Report
    In accordance with R.S. 17:416(A), the purpose of this report is to inform parents/guardians of a behavioral
 Incident on the school campus, In the classroom, cafeteria, gymnasium, auditorium or elsewhere at school or during
 school-related activities and of subsequent disciplinary action taken by school officials. Because this or other
 Incidents may jeopardize the safety, well-being or education of other students, parents are urged to discuss the
 incident and possible implications with the student to prevent further occurances.

 To the Parents/Guardians of:                                     H                           Phone:      0           Grade/Section:      04
 Name of Teacher/Staff:                              LESLIE WILLIAMS                     Room Number/Location:                 233
 Name of Principal:                                 CECILY WHITE                          School:    088     Regular     Special 0    504 0




                                                                                                                                        0
 Date of Incident:     09/11/2020    Time:                       1157       Location of Incident:   14 01 Classroom and Other Ref#         1
 Time code:          02 During Class                                                Possible Motivation:
 Related Influences:                                                                Bias Motivation:
 Others Involved:                                                                   Medical Treatment: 0         Serious Bodily Injury: 0
 Nature of




                                                                                                                                                                                                                                                 ID:47020
 13 Possesses weapons prohibited under federal law

 Remarks: Please See Attachment




                                                                                                                                                                                   24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M
                                            ACTION TAKEN BY TEACHER OR OTHER SCHOOL EMPLOYEE
       The student named above Is hereby reported for inappropriate behavior as indicated in this report. This Is behavior referral #1
 for the student. I have taken the following action:

 06 Referred to office (Major)


 Parental Contact On:          2020-09.11                                                  Conference Date:
 Phone Call es     Letter 0                                                                Parent 0     Student 0
 Recommendations: As per JPPSS policy




                                                                         . ,2 ki.,:elicein„4".„..
                                                                      (7?:iit       Signature of Smut°
                                                                                                                                                     09/14/2020
                                                                                                                                                        Date
                                            ACTION TAKEN BY SCHOOL ADMINISTRATION
      The student named above is hereby reported for Inappropriate behavior as Indicated in this report. This student has 1
  cumulative behavioral referral(s). I have taken the following action (s):

  09 002 Out of school suspension SUSPENSION BEGINS: 2020-09-16 STUDENT RETURNS: 2020-09-29
  29 001 Expulsion Recommendation



 Other: Please See Attachment




 515 Primary Infraction/Reason Code:                     13                                                                                          09/14/2020
                                                                                c lilmatur of Disciplinarian                                            Date

                                                          ADDITIONAL ADMINISTRATIVE ACTION

Decision:
Start Date:                                                   End Date:
SIS Incident:              13 A Possesses weapons prohibited~unS1er federa                           w

           (Signature of student)                                             (.91 nature of Parent/Guardian)                                        (Current Date)
Check appropriate blocks as copies of the document are supplied:
0 Parent/Guardian                 0 School's Pupil File                0 Employee Filing This                            0 Principal
NOTE: The principal shall return a completed copy of this form to the staff member who Initiated the referral WITHIN 48 HOURS (excluding non-work
days) of the time It was submitted to the principal.
                                                                                                                                                  Creole Date. 0W14'2020
°Attachments: Provide a copy of the classroom minor tracking form, behavior intervention plan end date. or other appiltabie Intervention Informadon,




                                                                                                                                                                       EXHIBIT A
                    Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 32 of 69




                   Louisiana Department of Education School Behavior Report

Name of Student:                                       H                           Phone:                 U              Grade/Section:            Q4
Date of Incident:            09/11/2020        Time:       1157    Location of Incident:          14 01Classroom and Other              Ref#        1
Nature of
13 Possesses weapons prohibited under federal law


Other: K         presented an weapon that appeared to be a rifle/shotgun during his Goonle Meets classroom session.
This Is violation of weapons in the classroom setting and a violation of internet usage policy. He will be recommend
for expulsion as per WPSS policy.




                                                                                                                                                                                                                 Case:810813 Div:M 1D:47020
                                                                                                                                                                    24th ]DC Civil Fax Filed:10/02/2020 14:56:29




NOTE: The principal shall return a completed copy of this form to the staffmember who initiated the referral WITHIN 48 HOURS (excluding non-work
days) of the time it was submitted to the principal.
••Attachments: Provide a copy of the classroom minor tracking form, behavior intervention plan and data, or other applicable Interventioninformation.




                                                                                                                                                        EXHIBIT A
                      Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 33 of 69




                       Louisiana Department of Education School Behavior Report

 Name of Student:                              K                H                                Phone;                     0                Grade/Section:     04
 Date of Incident:                09/11/2020           Time:        1157      Location of Incident:               14 01 Classroom and Other              Ref#   1
 Nature of
 13 Possesses weapons prohibited under federal law


 Remarks: As the Social Studies virtual class was in session, the student K        i H          left his seat (at home)
 momentarily, out of view of the teacher. When the student returned, he had what appeared to be a full-sized rifle in
 his possession. He placed It on the side of his chair so that we could only see the barrel. I Immediately called the
 student's name to ask him what was he doing with a rifle and to have him remove it from the view of the other
 students. I called his name a few times. He did not reply. The student had muted not just his voice but appeared to
 have the volume on his computer as well so that he would not be disturbed as he took his ELA diagnostic assessment.
 I called his name again, but shortly thereafter, the student was disconnected from the screen due to Internet Issues.




                                                                                                                                                                                                                                      Div:M ID:47020
 At this time I contacted Principal White to Inform her of what had just happened. Mrs. White Immediately sent the
 behavior Interventionist to my room to investigate the matter. I gave a statement, then the behavior interventionist
 left my room.
 At 12:39 pm, the student's mother called my cell phone to ask about what happened. *Apparently the parents could
 not be reached by the Interventionist, so the student's emergency contact (grandfather) was called. Once the parent
 received the message, the mother called my cell phone to determine what was going on). I explained to her what
 occurred. The mother said what I thought was a rifle was actually a BB gun. I told her I reported the Incident and that
 someone from the school is trying to contact her.

 As I went to give the parent's phone number to Mrs. White, the mother called my cell phone again at 12:51 so that I
 could explain to the student's father what had occurred. The father had concerns about his son's action, as well as
 concerns about privacy within his home and virtual learning. As I was completing my conversation with the father,




                                                                                                                                                                             24th ]DC Civil Fax Filed:10/02/2020 14:56:29 Case:810813
 the behavior intervention arrived and was able to have a conversation with the student's father.




NOTE: The principal shall return a completed copy of this form to the staff member who Initiated the referral WITHIN 48 HOURS (excluding non-work
days) of the time it was submitted to the principal.
•*Attachments: Provide a copy of the classroom minor tracking form, behavior Intervention plan and data. or other applicable Intervention Information.




                                                                                                                                                                 EXHIBIT A
       Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 34 of 69




   rt,
JEFFERSON
                                                                                     District Affairs Office




               Expulsion/Change of Placement Recommendation Protocol




                                                                                                                             24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
Incident (School) (Day 0
    • Ensure that a detailed and accurate referral is entered into JCampus.
    • Provide due process to the student (before the student leaves campus if at all possible or make
       arrangements to obtain a statement). Hearing Officers cannot uphold recommendations where Due
       Process has not been afforded to the student.
    • Conduct and complete the investigation. (within 24 -48 hours)



Principal Makes the Recommendation for Expulsion or Change of Placement
    • Suspend Recommendation for Expulsion document is generated. The parent/student receives the
       document and the Due Process Rights.
           o If a student is being recommended for expulsion due to several (four or more) suspensions,
              the primary reason should be Habitual Violation of School Rules followed by the codes that
              identify the infraction(s).
           o The expulsion recommendation shall state the infractions that are automatic recommendation
              for expulsion (weapons, possession/distribution of drugs, serious bodily harm and other
              serious offences.)
           o Do NOT issue a suspension form for a specific number of days and recommend expulsion a
              DOUBLE JEOPARDY which automatically violates a student's Due Process.
           o If a SPED/504 student has been removed for 10 days, they have to remain in school until the
              hearing and MDR have been conducted.
           o If a SPED/504 student has not been removed for the 10 days, the student can be removed for
              a number of days that do NOT exceed the 10 days which must be written on the
              Recommendation for Expulsion form and explained to the parent as the hearing and the MDR
              must be scheduled and held.

   •    Complete the Recommendation for Expulsion/Change of Placement Cover Sheet (REQUIRED) and
        attach all requested documents. (Day) and no later than Day 3)
            o The JPS Cover Sheet must be the first document of the packet and filled out in its entirety.
                 (Several schools are using past documents which are acceptable if they are an addition to the
                 required cover sheet.)




                                                                                                                 EXHIBIT B
        Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 35 of 69




    rtnfr
JEFFERSON
  FARIS! SCHOOTS
                                                                                      District Affairs Office


             o    Expulsion Packet
                      o   Entry/Leave Package report (JCampus- dropdown menu on right side of the screen):
                          check: Demographic Page, Attendance Current year, Current Grades, Discipline
                          Current Year and Discipline Referral Detail)




                                                                                                                               24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M 1D:47020
                      • Recommendation for Expulsion form —the principal must hold a conference with the
                          parent (signed or unsigned (date of scheduled conference))
                      • Student's Due Process and any other collected witness statements
             o Each student should be a separate document.
             o The document must be scanned and titled using the first initial and last name of the student
                 (ie. J Doe).
    •    Scan and email the packet in its entirety to disciplineRjoschools.org. Hearing Officers will not pick
         up packets.
    •    Upon receipt of the packet, the Principal will receive an email with dates/times options. The Principal
         responds with a ist and 2nd preference or statement requesting another date.
    •    The Principal, Principal's Secretary, Executive Director of SPED Compliance and Hearing Officer
         will receive an appointment from the Office of Special Programs via Google calendar. The hearing
         appointment is also confirmed with the parent.
             • Principals should accept the appointment and the details of the hearing will be contained
                 therein.

Hearing
The hearing will be held at 501 or the Emenes Bldg.
   • The hearing is facilitated by one of the three Hearing Officers.
   • The school official presents their case (reading of the referral and statements, provision of any other
       evidence gathered in the investigation).
   • The student and parents are provided an opportunity to present their side and provide any evidence.
           o Remind the parent that they will be contacted with an appointment for the MDR. when
                applicable.
           o If a parent is a NO SHOW — the first time: the hearing will be rescheduled, the second NO
                SHOW - the hearing is held with the principal and Hearing Officer.



Hearing Officer Renders a Decision
   • Hearing Officer notifies the Principal, Executive Director of SPED Compliance (SPED/504) and
      Parent of the decision via email/mail/phone.




                                                                                                                   EXHIBIT B
                                                                                           OZOZ/ZO/OT:PDL!-J                                         Xed   IA-AP        oaC 44.17Z
                                                 OZOLV:GI N:A!-G MOTS:as-
                                           Case 2:20-cv-02916-NJB-MBN      ED 6Z:99:17T
                                                                      Document 1-1 Filed 10/26/20 Page 36 of 69
         11111111
11111111111

                                            I


                                             Incident                                                                   Expulsion Recommendation


                    • Enter a detailed and accurate referral into JCampus                • Generate "Expulsion Recommendation" document; parent
                    • Provide Due Process to the student                                   receives document and Due Process rights; parent
                    • Conduct and complete an investigation within 24-48                   conference must be held with principal
                      hours                                                              • Do NOT issue suspension form for a specified number of
                                                                                           days: this constitutes double jeopardy, which automatically
                                                                                           violates the student's Due Process
                                                                                         • SPED/504 students may NOT be suspended from school
                                                                                           more than to days either consecutively or cumulatively
                                                                                         • Complete and submit expulsion packet within 3 days of
                                                                                                                                                            Expulsion
                                Hearings                                                   incident                                                           Packet

                            • The Office of Special Programs will coordinate hearings with
                                                                                                              a Expulsion packets must include all items indicated on
                              the principal hearing officer, and parent
                                                                                                                the "Expulsion/Change of Placement
                            • Expulsion hearings are held at either sot or Emenes
                                                                                                                Recommendation Cover Sheet
                            • A parent with a valid reason may request to reschedule a
                                                                                                              D When there are multiple students. complete i packet
                              hearing 24 hours prior
                                                                                                                for each student
                            • Expulsion hearings will proceed in the absence of a parent
                                                                                                              • Scan and email the packet to disciolineabschools.orq
                              and student unless a reschedule request has been made
                                                                                                              • Incomplete packets will be returned


                                 Decisions
                                  • The Hearing Officer notifies the principal Office of          • Dismissed
                                    Special Programs, Executive Director of SPED (when              > Failure of school to provide Due Process
                                    applicable), and parent of the decision via email. U.S.         > Failure of school to provide complete documentation
                                    mail, phone                                                   • Not Guilty
                                  ▪ The Hearing Officer determines one of the following:            > Overturned. student is readmitted to school
                                    > Dismissed                                                   • Guilty
                                     > Not Guilty                                                   > Amended to OSS not to exceed to days; student is
                                     > Guilty                                                          readmitted to school
                                                                                                    > Alternate Site (Extended) Suspension (u. to 45 days)
                                                                                                    > Alternate Site Expulsion (at Least i complete semester)
                JEFFERSON                                                                           > Out-of-School Expulsion (drugs. firearms)
            Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 37 of 69




                                          Woodmere School
                                              CECILY WHITE
                                              (504) 348-2410
                                                09/16/2020

Parents of:
K           H
3848 DEERCREEK LN
HARVEY, LA 70058

                                                                                                                   O
                                                                                                                       O
                                                                                                                       •71-
Dear Parents:                                                                                                           •
                                                                                                                       0
                                                                                                                       I-1
Referral #:1

This is to inform you that a disciplinary action has been taken with respect to                  IH
                                                                                                                       1, 1

The specific problem area and/or incident is indicated on the referral form enclosed. Please take the                  00
                                                                                                                       O
time to read it carefully and discuss it with your child. We regret the action, but believe it to be fair and
                                                                                                                       0C)
proper.
                                                                                                                        V1
Please sign this form and have K            H           return it to me as soon as possible. Your                       ro
signature certifies that you have been advised of corrective action, not that you necessarily agree with
it.                                                                                                                    NJ
                                                                                                                        ..




                                                                                                                        1-1

                                                                                                                        O
                                                                                                                        O


                                                                                                                        O
                                                                                                                        O
                                                                                                                        rl
                                                                                                                        -0


                                                                                                                           U_

                                                                Signature of Parent or Guardian                            X
                                                                                                                           rzi
                                                                                                                           U_




                                                                                                                            0
                                                                                                                            n
                                                                     ED gear   Software Drives Education
                                                                                                                           _c
                                                                                                                           4-)
                                                                                                                           •71-




                                                                                                           EXHIBIT C
                  Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 38 of 69




                                                     Woodmere School
                                                 Expulsion Recommendation

      School: Woodmere School                       Case #:      1                      Referral Date:    2020-09-11
      Referrals: 2                   Suspensions(ISS):           0                Suspensions(OSS):       1
          To the Parents/Guardians of:
                    IH
          3848 DEERCREEK LN                                                 Telephone:      0
          HARVEY, LA 70058                                                                  06/14/2011
                                                                            Birthdate:
                                                                            Sex: F     Race 1    Grade:          04

(Date of Contact with Parent by                               (Date of hearing with parent by
                                                                                                                                  0
Principal and/or S.C.W.A.)                                    superintendent and/or principal)                                    (-4
                                                                                                                                  0
The student Is subject to the following discipline procedures:
Regular Education X
                                                                                                                                      H

      Your child has been suspended from Woodmere School beginning 2020-09-16 pending an expulsion hearing                                >
      for the following:                                                                                                              •
                                                                                                                                      O
      Reasons:         13 Possesses weapons prohibited under federal law                                                              rn
                                                                                                                                      1--1
                                                                                                                                      co
                                                                                                                                      0
                                                                                                                                      1--1
                                                                                                                                      co
                                                                                                                                          aJ
      Remarks: As the Social Studies virtual class was in session, the student K             H        left his seat (at                   rd
      home) momentarily, out of view of the teacher. When the student returned, he had what appeared to be a full-
      sized rifle in his possession. He placed it on the side of his chair so that we could only see the barrel. I                    rn
      immediately called the students name to ask him what was he doing with a rifle and to have him remove it                        (-4
      from the view of the other students. I called his name a few times. He did not reply. The student had muted not                 co
      just his voice but appeared to have the
      A Central Office or SCWA officer will contact you AS SOON AS POSSIBLE in order to schedule an expulsion                             •d-
      hearing.
                                                                                                                                          0
      We regret that it has been necessary to take this disciplinary action. If you desire further Information
      concerning this matter, you may contact me at telephone no. 5043482410. We are hopeful that our                                     r.4
      coordinated efforts will lead to a better understanding and a solution to the problem.                                              r.4
                                                                                                                                          0
      STATE LAW PROVIDES THAT A STUDENT MAY BE RECOMMENDED FOR EXPULSION AT ANY TIME                                                      0
      FOR ANY SERIOUS VIOLATION OF SCHOOL REGULATIONS AND MAY BE RECOMMENDED FOR                                                           ••
      EXPULSION ON THE FOURTH SUSPENSION.                                                                                                 1:3
                                                                                                                                           C11
     Other Comments: K          presented an weapon that appeared to be a rifle/shotgun during his Google Meets                            u_
     classroom session. This Is violation of weapons In the classroom setting and a violation of internet usage
     policy. He will be recommend for expulsion as per JPPSS policy.                                                                       rd
                                                                                                                                           u_
     Sinc r ly,
                                                                                                                                           •r-
                                         , Principal                                                                                       •r-
     Distribution. (1) Parent (2) S.C.W.A. (3) Superintendent's Office         (4) Principal's Office
     (5) Supervisor of Special Education                                                                                                   n
                                                                                                                                           n
                                                                                                                                           _c
                                                                                                                                           4•J
                                                                                     ED gear Sallow° Drives Education                      rJ




                                                                                                                          EXHIBIT C
              Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 39 of 69




                                                                                                          3640 MAGAZINE Sr.
                                                                                                     NEW ORLEANS. LA 70115
 BRENER                        KRAUS,              LLC                                                       P (504) 302-7802
                                                                                                            F (504) 304-4759




                                                     September 21, 2020



                                                                                                                                  0
                                                                                                                                  0
                                                                                                                                  r-.
                                                                                                                                  `71"
                                                                                                                                   ..

         Ms. Darvell Edwards                                                                                                      I
         Executive Director of Special Programs                                                                                    ..
         501 Manhattan Blvd I Harvey, LA 70058
         Office: 504 - 349 - 7824
         Darvell.edwards@ipschools.org                                                                                             re-)
                                                                                                                                   CO
                 Re: Statement on Behalf of                   H                                                                    0
                                                                                                                                      GO
                 As you are aware, our law firm represents K         H         and the Harrison Family in
         connection with the incident that occurred in his virtual classroom for Woodmere School on                                   V1
                                                                                                                                      ro
         September 11, 2020. As the Harrison Family was not made aware of K               's Due Process                              U
         Hearing until September 21, 2020,  and the Hearing is scheduled  for September 22,  2020, at 9:00
         a.m., we would request that this Letter serve as an official statement on K           H        's
         behalf.                                                                                                                      Co
                                                                                                                                      In
                                                                                                                                      `71-
                On September 11, 2020, K              H        was participating in a virtual Social Studies                          ri
        classroom ELA diagnostic assessment (the "Test.") K              H        is one of five children in                          0
        his household, and shares a room with two of his younger brothers. During the Test,                's                         0
        teacher was speaking loudly (either to other students, or as a result of not muting her
        microphone), so K             put his computer and volume on mute so he could concentrate on the
                                                                                                                                       0
        Test. Further, it is a requirement that the students keep their computer on mute unless speaking.                              0
        While three of the five Harrison children participate in Distance Learning at Woodmere (two are                                0
                                                                                                                                       ri
        elsewhere in Jefferson Parish), they are not always in Distance Learning at the same time. The                                 -0
        Harrison Family has advised me that this is the result of one child being on break, or "P.E.$
        while the other takes a class such as Social Studies, or there are days/times when the classroom
                                                                                                                                          U_
        shows up "dark," or the Distance Learning simply does not connect or work effectively.
                                                                                                                                           X
                                                                                                                                          Ic
                On the date and time in question,                                                                                         U_
                                                             was taking the Test and his brother was also
        physically in the bedroom that they share. K         i's brother either tripped or stepped on a BE
        Gun, and K          bent down (causing him to be off the screen as stated by his teacher), picked
                                                                                                                                           r
        up the toy BE gun, and placed it next to him in his chair, or "by his side." This is corroborated by                               U
        his teacher's statement. At this point, K       i continued to take the Test. Presumably, it was                                   U
        the teacher's yelling that made the other students look at K             i's screen, as K         i's                              r
                                                                                                                                           _c
                                         LISA BRENER 1 1954-2019   DOUGLAS R. KRAUS PARTNER I DERAUS@BRENERLAWPIRM.COM
                                                                                                                                           V
CHELSEA BRENER CUSIMANO PARTNER I CBCUSIMANG@IRRENERLAWFIRM COM    SUSANNAH C. MCKINNEY PARTNER I SAICEINNEY@ORENERLAWFIRTLCOSI




                                                                                                                         EXHIBIT D
     Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 40 of 69




computer was on mute while he concentrated on finishing the Test. The screen then went off, and
Woodmere School is citing "internet issues." Notwithstanding the foregoing, the remaining
Harrison child in the home (not the brother in their bedroom) taking a separate class was not
having Internet issues.

         This incident did not occur during an active learning session where the students were
engaging with one another, nor did K             make any threats with the BB gun, or point it at
any student or the camera. In fact, the two student statements seem to indicate that the K
had it by his side, as stated by K         , consistently. Immediately following the incident, the
Harrison family became actively involved in the investigation. While I am not clear as to why
this is in the documents submitted for the Due Process Hearing, the "six on your side" comment
was undoubtedly a result of Mr. Harrison's anger for Woodmere recommending that his nine                      r-
year old son be expelled for taking a BB gun out of his younger brother's way and placing it
somewhere he thought was safe while he finished the Test.

       Quickly, I have reviewed the Policies and Procedures of Jefferson Parish Schools sent to
me today and, in particular, the provision related to bringing weapons to a school and a
recommendation for expulsion as to same. I simply cannot make the connection to what occurred
in K         i's bedroom (in the privacy of his own home) while he was taking a Distance                      rn
Learning test and the Jefferson Parish School policy for expulsion regarding weapons and                      co
"weapons prohibited under federal law." I have requested that Jefferson Parish Schools provide
me with its updated policies and procedures related to expulsion and Distance Learning, but it                co
appears that such documents do not exist at this time.                                                         aJ
                                                                                                               tr,
                                                                                                                  ra

       Finally, it should be noted that Woodmere's paperwork indicates that he was
recommended for suspension on September 16, 2020, but                    has been suspended from
school since the date of the incident and been unable to further his education as a result of same.
                                                                                                                  In

       It is very important to the Harrison Family that this matter be put to rest and that K
                                                                                                                  ri
       be allowed to continue in the Fourth grade at Woodmere Elementary. This child has
already been put through enough and has been suffering the consequences of this unfortunate                       n.1
incident since this date. Woodmere School has asked several nine year olds to write statements                    n.1
about seeing their classmate having a BB gun by his side during the Test. Imagine what
environment these children are already living in, and now imagine what                      has                   0
experienced as a result of the implementation of Distance Learning without policies and
procedures to protect these children from the potential failure of same.
                                                                                                                  -a
                                                                                                                   to
        If you have any questions or concerns prior to the hearing please do not hesitate to
contact me directly at (504)430-9261.                                                                              ti
                                                                                                                   ra
                                                                                                                   ra
                                                     Thank you,                                                    U-


                                                                                                                  •r-

                                                              Pi"                                                  •r-
                                                    Chel ea Brener Cusimano
                                                                                                                   n
                                                                                                                   n




                                                                                                      EXHIBIT D
             Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 41 of 69




                                            State of Louisiana
                                               DEPARTMENT OF JUSTICE
                                           OFFICE OF THE ATTORNEY GENERAL
                                                     P.O. BOX 94005
                                                     BATON ROUGE
                                                       70804.9005
  JeffLandry
Acrorney General


       September 29, 2020


       Dr. Cade Brumley




                                                                                                                                                                       Case:810813 Div:M 1D:47020
       State Superintendent of Education
       Louisiana Department of Education
       1201 North Third Street
       Baton Rouge, LA 70802

       Ms. Sandy Holloway
       President
       Louisiana Board of Elementary and Secondary Education
       1201 North Third Street
       Baton Rouge, LA 70802


       Dear Superintendent Brumley and President Holloway:

       COVID-19 has, in many ways, put us in uncharted waters. Schools are facing several issues that




                                                                                                                          24th ]DC Civil Fax Filed:10/02/2020 14:56:29
       may expose the limits on application of usual and customary school operations. I write to bring
       your attention to the process utilized by some school systems for the expulsion of students.

       I have been made aware that K          H        , a fourth grade student at Woodmere Elementary
       in Jefferson Parish, has been recommended for expulsion due to "possession of a weapon
       prohibited under federal law." My office has opened an investigation into the handling of this
       matter. Pursuant to our investigation, we have discovered that several other students are
       experiencing the same treatment by this and other school systems.

       Setting aside other constitutional concerns, I would like to direct you to a specific issue: whether
       parents and their child have a right to appeal to the School Board and, thereafter, seek judicial
       review of a decision by the Superintendent when the child has been recommended for expulsion.
       We believe the law is clear and unambiguous; they do.

      The facts, as we appreciate them so far, tell us that K       and at least two other children were
      "recommended for expulsion" based upon allegations of conduct that occurred at their homes (in
      at least three cases, the children were in their bedrooms) while testing or watching school
      instruction via the "Zoom" platform. In all three cases, the children were automatically
      recommended for expulsion by their school principals based upon (an incorrect reading of) existing
      laws. The parents and the children in at least two of these cases requested and obtained a "due
      process" hearing with the district superintendent, who converted the ultimate discipline to a period




                                                                                                              EXHIBIT E
         Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 42 of 69




  Page 2 - AG Landry to Supt. Brumley and Pres. Holloway


  of suspension (and added other conditions). Because the children were not expelled, the district
  has interpreted State law as rendering the Superintendent's decision as "final" and providing no
  right to appeal the Superintendent's decision to the School Board. This is an incorrect
  interpretation of Louisiana Revised Statutes 17:416(C)(1). Also troubling is the misreading of the
  plain text of the law by the Chief Legal Counsel for the Jefferson Parish School Board who has
  cited to Board policy as authority for superseding rights that are unambiguously provided in
  statute. That too is wrong.

  Louisiana Revised Statutes 17:416(C)(1) plainly and clearly sets forth specific appeal rights
  afforded to the child and his parents upon "the recommendation by a principal for the expulsion




                                                                                                                                 24th MC Civil Fax Filed:10/02/2020 14:56:29 Case:810813 Div:M ID:47020
  of any student . ."' Once that recommendation is made, the child is statutorily vested with the
  full complement of appeal rights listed by statute? This is hornbook constitutional law on
  procedural due process. Thus, it is not proper to divest this student and his family (or any others)
  of vested appeal rights simply because the discipline on the back ends in a suspension. In
  accordance with State law, an appeal to the Board, with the subsequent right to judicial review, is
  afforded to the parents and student once the principal recommended expulsion.

  Please note that the systematic violation of student constitutional rights could also have
  implications for school systems' eligibility for state and federal funds. Should you have any
  questions, please do not hesitate to contact my office.

  For Louisi


111
 Je        ry
  Attorney General


  cc:     BESE Board Members
          Louisiana School Superintendents
          Chairmen of Louisiana School Boards




   This is consistent with the United States Supreme Court's recognition that the child has a property interest in
 mandatory education and a liberty interest in his or her reputation and honor. See Goss v. Lopez, 418 U.S. 565
 (1975).
 2 The right to due process is conferred not by legislative grace but by constitutional guarantee. See Lapointe
                                                                                                                v.
 Vermillion Par. Sch. Rd., 2015-0432 at 8 (La. 6/30/15), 173 So.3d 1152, citing City ofCleveland Bd. Of Educ. v.
 Loudermill, 470 U.S. 532, 541 (1985), quoting Arnett v. Kennedy, 416 U.S. 134, 167 (1974).




                                                                                                                     EXHIBIT E
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 43 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 44 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 45 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 46 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 47 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 48 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 49 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 50 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 51 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 52 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 53 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 54 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 55 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 56 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 57 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 58 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 59 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 60 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 61 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 62 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 63 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 64 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 65 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 66 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 67 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 68 of 69
Case 2:20-cv-02916-NJB-MBN Document 1-1 Filed 10/26/20 Page 69 of 69
